Citation Nr: 1816318	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  05-40 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to June 22, 2000, for the assignment of a 100 percent rating for a psychiatric disability, for substitution purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973, September 1977 to December 1977, and November 1981 to December 1984. The record indicates that the Veteran died in August 2012. The appellant is the surviving spouse, and has been substituted in this matter in the place of the Veteran.

The issue currently on appeal was pending before the United States Court of Appeals for Veterans Claims at the time of the Veteran's death, and arose out of a Board decision that denied the claim in March 2008. Thereafter, following the substitution of the Veteran's surviving spouse as the appellant, a September 2014 Memorandum Decision determined that the possible existence of pertinent outstanding VA treatment records warranted the setting aside of the March 2008 Board decision and the remand of the case for further action pursuant to the Memorandum Decision.

This matter was remanded by the Board for additional development in March 2015.


FINDINGS OF FACT

1. There was no informal claim, formal claim, or written intent to file a claim for an increased rating for the Veteran's service-connected psychiatric disability following a final November 1990 rating decision and prior to June 22, 2000. 

2. It is factually ascertainable that an increase in the Veteran's psychiatric disability level occurred on May 25, 2000, which is within one year prior to the claim on June 22, 2000.



CONCLUSION OF LAW

The criteria for an effective date of May 25, 2000, but no earlier, for the assignment of a 100 percent rating for psychiatric disability have been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

Initially, the Board notes that, pursuant to the September 2014 Memorandum Decision and the Board's March 2015 remand, the RO sent authorizations to the appellant to request any outstanding private treatment records in June 2017. The appellant did not return the requested authorizations. Additionally, the appellant submitted a VCAA acknowledgment and noted that she had no more evidence to submit.  Therefore, the Board finds that the previous remand directives have been accomplished to the extent possible. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant is seeking an effective date prior to June 22, 2000, for the assignment of a 100 percent rating for the Veteran's service-connected psychiatric disability. 

Generally, the effective date of a rating and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(o)(1) (2017). A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2017). An informal claim is any communication or action indicating intent to apply for one or more benefits. 38 C.F.R. § 3.155(a) (2017). VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits, and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196 (1992).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation. 38 C.F.R. §3.400(o)(2) (2017). Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred. 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017); Harper v. Brown, 10 Vet. App. 125 (1997). The question of when an increase in disability is factually ascertainable is based on the evidence of record. Quarles v. Derwinski, 3 Vet. App. 129 (1992).

The Board finds that the Veteran filed a claim for an increased rating of his psychiatric disability that was received on June 22, 2000. As to whether a claim for an increased rating for the psychiatric disability was filed prior to June 22, 2000, a review of the claims file reflects no such communication that would give rise to an earlier effective date. The last rating decision regarding the Veteran's claim was in November 1990; that decision denied a rating in excess of 50 percent, and the RO informed the Veteran of the decision in December 1990. The Veteran did not appeal that decision. Additionally, there is no indication that he filed a new claim or otherwise sought an increase for the psychiatric disability at any time between November 1990 and June 22, 2000. 

With regards to whether an increase in severity of the Veteran's psychiatric disability occurred with the one year period preceding the date of the receipt of the claim for increase, the Board notes that a May 25, 2000 letter from Dr. R.N. shows that the Veteran was diagnosed with schizophrenia and major depression with symptoms noted as occasional hallucinations and delusions; almost catatonic behavior, loss of will, and frequent aggression. Dr. R.N. assessed the Veteran with a GAF score below 50 and determined that he was totally and permanently incapacitated for any type of job. The Board finds that this evidence shows that the Veteran's psychiatric disability increased in severity within one year of the filing of the claim for an increased rating in on June 22, 2000. Therefore, the Board finds that an earlier effective date of May 25, 2000 is warranted for the 100 percent rating assigned to the Veteran's psychiatric disability. This is the date on which it was factually ascertainable that the Veteran's psychiatric disability had worsened. 

However, there is simply no evidence of record to show that it was factually ascertainable that an increase in psychiatric disability occurred prior to the May 25, 2000 effective date assigned by the Board in this decision. 

The Board thus finds that the preponderance of the evidence supports an earlier effective date of May 25, 2000, but no earlier, for the grant of a 100 percent rating for the Veteran's psychiatric disability. To that extent only, the claim is granted. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of May 25, 2000 for the assignment of a 100 percent rating for a psychiatric disability, for substitution purposes, is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


